UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1966


WILLIAM A. TACCINO,

                    Plaintiff - Appellant,

      v.

EDMUND J. TACCINO,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:20-cv-02160-GLR)


Submitted: June 24, 2021                                          Decided: August 5, 2021


Before FLOYD, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William A. Taccino, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William A. Taccino appeals the district court’s order dismissing his civil complaint

without prejudice. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Taccino v. Taccino, No. 1:20-cv-

02160-GLR (D. Md. filed Aug. 6, 2020 & entered Aug. 7, 2020). We deny Taccino’s

motions objecting to the validity of the briefing order and to remand this case to the district

court. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2